DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 22, 2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-48 and 50-55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for only two longitudinal and distally directed strokes of the plunger rod.”  Claim 48 has been amended to recite “the channel is configured to allow only one stroke after the initial stroke.”  However, the “only” language that limits the strokes does not appear to be supported by the specification as filed.  For example regarding claim 41, looking at the embodiment of Figs. 19, the plunger may move and stop making multiple strokes before the protrusion engages with 910, and once within the channels of 910 may stop and start resulting in multiple strokes prior to interactions with the surface.  Similarly, regarding claim 48, the user may start and stop motion of the plunger resulting in multiple stroke after the initial stroke prior to abutment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 41-48 and 50-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Py et al. (US 2008/0135130 A1) in view of Kapelsohn (US 2,792,834) and Geier (US 5,284,132).
With regard to claim 41, Py et al. teach a drug delivery device having a dose expulsion control mechanism, the drug delivery device comprising: a barrel including a proximal end and a distal end (Fig. 7a member 20); a plunger rod extending into the barrel through an opening at the proximal end of the barrel, the plunger rod including a depressor and a projection having a Nerwin V. Erlicnman, 168 USPQ 177, 179.  Further, as evidenced by Kapelsohn this would yield the same predictable result.  Py et al. do not disclose the projection is visible from an exterior surface of the flange.  However, Geier teach a dosing mechanism equivalent to Py et al. where a projection from the plunger travels through stops as the plunger is rotated and depressed to dispense fluid and return movement is prevented due to ramps in the channel which ensures proper delivery (Fig. 6 projection 17 interacts with surfaces 31 and is visible within the channel from the exterior, Col. 5 lines 1-5 and 45-60).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dosing channel and projection of Py et al. such that the channel is open to the exterior and to include ramps in order to maintain proper delivery as in Geier.  Further having the channel open to the exterior does not change the principle of use and still yields the same predictable result.


With regard to claim 44, see at least [0072] the plunger rotates to deliver the substance.
With regard to claims 45 and 46, see the orientation of members 34 in Figs. 3 and 4, when aligned with the first step 34 in an initial configuration 48 is misaligned with the second step, under either interpretation, and when aligned with the second step, under either interpretation, it is misaligned with the first.
With regard to claim 47, see Figs. 7 member 40.  When the plunger moves to a position where member 48 abuts member 34 during the 
With regard to claim 48, Py et al. teach a drug delivery device having a dose expulsion control mechanism, the drug delivery device comprising: a barrel including a proximal end and a distal end (Fig. 7a member 20); a plunger rod extending into an interior of the barrel through an opening at the proximal end of the barrel and along a central longitudinal axis of the drug delivery device, the plunger rod including a depressor and a projection having a distally-facing surface, wherein the projection is disposed about, and protrudes in a direction perpendicular to, the central longitudinal axis (Fig. 6a member 14, projection 48, depressor 52); and a flange contacting the proximal end of the barrel, the flange including a body and a hole (Fig. 7a flange member 18, hole at the proximal end, wherein in an initial configuration, the distally facing surface of the projection is longitudinally spaced apart from a first proximally-facing surface of the flange by a priming distance ([0072], [0073], Figs. 3, 4, and 7a, the first surface is taken as first member 34 at the proximal end, the flange prevents/allows the plunger to move distally as it is rotated between interactions between members 48 and 34, when the plunger is inserted in the initial configuration it is spaced a priming distance then member 48 moves distally and is blocked by the first step 34 and this is taken as the priming distance); wherein the flange at least partially defines a first path terminating at the first proximally-facing surface, such that the first proximally-facing surface abuts the distally- facing surface after the plunger rod moves an initial stroke through the first path of the flange by the priming distance, thereby positioning the drug delivery device in a primed configuration (when the plunger is inserted in the initial Nerwin V. Erlicnman, 168 USPQ 177, 179.  Further, as evidenced by Kapelsohn this would yield the same predictable result.  In Py et al. the projection moves along the channel formed by the steps but Py et al. do not disclose a channel along an outer circumference of the flange.  However, Geier teach a dosing mechanism equivalent to Py et al. where a projection from the plunger travels through stops as the plunger is rotated and depressed to dispense fluid and return movement is prevented due to ramps in the channel which ensures proper delivery (Fig. 6 projection 17 interacts with surfaces 31 and the channel through which it travels is formed on the outer exterior circumference, Col. 5 lines 1-5 and 45-60).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dosing channel and projection of Py et al. such that the channel is open to the exterior/formed on the outer circumference and to include ramps in order to maintain proper delivery as in Geier.  Further having the channel open to the exterior/formed along the outer circumference does not change the principle of use and still yields the same predictable result.
With regard to claims 50 and 51, see Fig. 2 showing finger portions 24 of member 18, Figs. 3 and 7 show members 34 are within and defined by a sleeve portion of 18 as combined with Geier above.
With regard to claim 52, see the explanation of the first and second surface above in claim 48.

With regard to claim 54, Py et al. teach a method of preparing the drug delivery device of claim 48 for delivering a dose of a drug substance, the method comprising: advancing the plunger rod distally into the barrel (at the least when initially inserted the plunger is move distally into the barrel); and-6-Application No.: Not Yet AssignedAttorney Docket No.: 00166-0039-04000 rotating the plunger rod about the central longitudinal axis, relative to the flange ([0072], [0073], see at least [0072] the plunger rotates to deliver the substance).  
With regard to claim 55, the plunger rotates to move between steps ([0072], [0073]).

Claims 57-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Py et al. (US 2008/0135130 A1) in view of Kapelsohn (US 2,792,834), Geier (US 5,284,132), and Raab et al. (US 2013/0110054 A1).
With regard to claim 57, Py et al. teach a drug delivery device having a dose expulsion control mechanism, the drug delivery device comprising: a barrel including a proximal end and a distal end (Fig. 7a member 20); a plunger rod extending into an interior of the barrel along a central longitudinal axis of the drug delivery device, wherein the plunger rod includes a first interpretation the second surface is taken as the second member 34 directly distal to the first member 34, in a second interpretation the second surface is taken as the most distal member 34, as member 48 is inserted through the proximal hole the geometry of the hole is configured to receive the projection); wherein, 1) in an initial configuration of the drug delivery device, the projection is longitudinally spaced from the first surface by a first distance corresponding to a priming stroke of the drug delivery device, and not in longitudinal alignment with the second-7-Application No.: Not Yet AssignedAttorney Docket No.: 00166-0039-04000 surface (the initial configuration is taken as when the plunger rod is initially inserted into 18 and 48 has not yet moved into contact with 34), 2) in a primed configuration of the drug delivery device, the projection contacts the first surface of the flange and is not in longitudinal alignment with the second surface (the plunger rod is then moved distally until 48 is in contact with the first member 34 which is taken as the primed configuration, in both 48 is aligned with the first surface and not with the second, see Fig. 3 generally showing members 34), 3) in a dosage delivery configuration of the drug delivery device, the projection is longitudinally spaced from the second surface by a second distance corresponding to a dosing stroke of the drug delivery device, and is in longitudinal alignment Nerwin V. Erlicnman, 168 USPQ 177, 179.  Further, as evidenced by Kapelsohn this would yield the same predictable result.  Py et al. do not disclose the projection is visible from outside of the flange.  However, Geier teach a dosing mechanism equivalent to Py et al. where a projection from the plunger travels through stops as the plunger is rotated and depressed to dispense fluid and return movement is prevented due to ramps in the channel which ensures proper delivery (Fig. 6 projection 17 interacts with surfaces 31 and is visible within the channel from the outside, Col. 5 lines 1-5 and 45-60).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the dosing channel and projection of Py et al. such that the channel is open to the outside and to 
With regard to claim 58, see Figs. 7 member 40.  When the plunger moves to a position where member 48 abuts member 34 as considered under the first interpretation during the dosage delivery configuration the plunger would not reach the interior distal end of the barrel.  When the plunger moves to a position where member 48 abuts member 34 as considered under the second interpretation, this position is generally shown in Fig. 7C and the plunger does not contact the exterior distal end surface of the barrel.
With regard to claim 59, Py et al. teach a plunger disposed inside the barrel and in contact with the plunger rod (Fig. 7a member 40, member 40 is inside the barrel just prior to contact 
With regard to claim 60, Py et al. teach wherein the drug delivery device is configured such that: movement of the plunger rod distally relative to the barrel until advancement of the plunger rod is blocked by the flange causes the drug delivery device to transition from the initial configuration to the primed configuration (the plunger is initially inserted and moved until 48 comes into contact with the first member 34 and is blocked), rotating the plunger rod relative to the flange causes the drug delivery device to transition from the primed configuration to the dosage delivery configuration ([0072], [0073], the plunger is rotated to continue distal movement to deliver a further dose), and movement of the plunger rod distally relative to the barrel until .

Claim 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Py et al. (US 2008/0135130 A1) in view of Kapelsohn (US 2,792,834) and Geier (US 5,284,132) as applied to claim 48 above, and further in view of Locati et al. (US 2016/0144122 A1).
With regard to claim 62, Py et al. discloses openings at the proximal and distal ends (Figs. 3 and 7a) but Py et al. as combined with Kapelsohn regarding the body do not disclose a third opening for coupling the flange to the barrel.  However, Locati et al. teach a flange for placement on a barrel which interacts with the plunger for dosing which has an opening in the side wall to receive the barrel and that this could be used alone or with additional means to encircle the barrel ([0042], [0048], Figs. 1 and 8 at 110).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have an opening in the sidewall of the body in Py et al. as Locati et al. teach this is an effective means for attachment to the syringe and is equivalent to means fully encircling the barrel.  This would yield the same predictable result as in Py et al. the steps to not extend along the entire inner circumference so the functionality would not be impacted by the presence of the opening. Further, this may allow barrels of various sizes to be used.

Claim 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Py et al. (US 2008/0135130 A1) in view of Kapelsohn (US 2,792,834), Geier (US 5,284,132), and Raab et al. (US 2013/0110054 A1) as applied to claim 57 above, and further in view of Locati et al. (US 2016/0144122 A1).
With regard to claim 63, Py et al. discloses openings at the proximal and distal ends (Figs. 3 and 7a) but Py et al. as combined with Kapelsohn regarding the body do not disclose a third opening for coupling the flange to the barrel.  However, Locati et al. teach a flange for placement on a barrel which interacts with the plunger for dosing which has an opening in the side wall to receive the barrel and that this could be used alone or with additional means to encircle the barrel ([0042], [0048], Figs. 1 and 8 at 110).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have an opening in the sidewall of the body in Py et al. as Locati et al. teach this is an effective means for attachment to the syringe and is equivalent to means fully encircling the barrel.  This would yield the same predictable result as in Py et al. the steps to not extend along the entire inner circumference so the functionality would not be impacted by the presence of the opening. Further, this may allow barrels of various sizes to be used.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The new limitations are rejected as interpreted above.  As discussed in the interview the Examiner had expressed concerns with the “only” limitations and had suggested structural limitations as opposed to functional ones.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783